

116 HR 6003 IH: First Responder Resiliency Act of 2020
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6003IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo exempt certain Federal first responder grants from matching fund requirements to address the Nation’s rising rate of first responder suicides and other mental health issues, and for other purposes.1.Short title This Act may be cited as the First Responder Resiliency Act of 2020.2.Matching fund exemption for fire and EMS job-related mental health grantsSection 33(k)(1) of the Fire Prevention and Control Act (15 U.S.C. 2229(k)(1)) is amended—(1)in subparagraph (A), by adding or subparagraph (C) following except as provided in subparagraph (B); and(2)by inserting after subparagraph (B) the following new subparagraph:(C)Exception for job-related mental health grantsThe requirements of subparagraphs (A) and (B) do not apply with respect to funds awarded to carry out a program dedicated to raising awareness of, and prevention of, job-related mental health issues (as described in subsection (c)(3)(E))..3.Matching fund exemption for law enforcement job-related mental health grantsSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—(1)in subsection (b)(23), by adding job-related mental health issues remediation programs or after establish; and(2)in subsection (g), by adding at the end the following: Programs funded by a grant under subsection (a) for job-related mental health issues remediation programs or peer mentoring mental health and wellness pilot programs within State, tribal, and local law enforcement agencies (as described in subsection (b)(23)) are exempt from the requirements of this subsection..